

Exhibit 10.7


COMMERCIAL SECURITY AGREEMENT
(Bright Futures Technologies, LLC)


This COMMERCIAL SECURITY AGREEMENT (this “Agreement”) is made effective
July  13, 2009, by and between BRIGHT FUTURES TECHNOLOGIES, LLC, a
Nevada  limited liability company qualified to do business in
California(“Grantor”) and UMPQUA BANK (“Lender”).


RECITALS


A.
Pursuant to that certain Loan Agreement dated July 13, 2009, (the “Loan
Agreement”) by and between Lender and PREMIER POWER RENEWABLE ENERGY, INC., a
Delaware corporation ("Borrower"), Lender has agreed to lend to Borrower, and
Borrower has agreed to borrow from Lender (i) a revolving line of credit in a
principal amount not to exceed Seven Million and 00/100 Dollars ($7,000,000.00)
at any one time outstanding (the “Line of Credit”) and (ii) an Advised Guidance
Line in an amount not to exceed Five Million and 00/100 Dollars ($5,000,000.00)
(the “Guidance Line” and together with the Line of Credit, the “Loans” and each
a “Loan”).



B.
The Loans shall be evidenced by (i) a Promissory Note (Line of Credit) in the
principal amount of Seven Million and No/100 Dollars ($7,000,000.00) (the “Line
of Credit Note"), together with such additional promissory notes or modification
thereof as may be necessary to evidence advances under the Guidance Line (the
“Notes” and each a “Note”).



C.
Grantor is a wholly owned subsidiary of Borrower. As a condition to Lender's
willingness to make the Loans, Lender has required Grantor to grant to Lender a
security interest in the Collateral (as defined herein) for the purpose of
securing the Indebtedness (as defined herein).  Grantor will derive substantial
direct and indirect benefit from Lender’s making the Loans to Borrower.



AGREEMENT


NOW, THEREFORE, for good and valuable consideration, receipt and adequacy of
which are hereby acknowledged, Borrower and Lender hereby agree as follows


1            GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor
hereby grants to Lender a continuing security interest in all presently existing
and hereafter arising Collateral in order to secure prompt repayment of any and
all Indebtedness owed by Borrower  to Lender and in order to secure prompt
performance by Grantor of each and all of its covenants and obligations under
this Agreement and otherwise created. Lender's security interest in the
Collateral shall attach to all Collateral without further act on the part of
Lender or Grantor.  In the event that any Collateral, including proceeds, is
evidenced by or consists of Negotiable Collateral, Grantor, immediately upon the
request of Lender, shall (a) endorse or assign such Negotiable Collateral to
Lender, (b) deliver actual physical possession of such Negotiable Collateral to
Lender, and (c) mark conspicuously all of its records pertaining to such
Negotiable Collateral with a legend, in form and substance  satisfactory to
Lender (and in the case of Negotiable Collateral consisting of tangible chattel
paper, immediately mark all such tangible chattel paper with a conspicuous
legend in form and substance satisfactory to Lender), indicating that the
Negotiable Collateral is subject to the security interest granted to Lender
hereunder.  This Agreement is the “Bright Futures Security Agreement” described
in the Loan Agreement.  Capitalized terms used but not defined herein shall have
the meanings ascribed in the Loan Agreement.

 
1

--------------------------------------------------------------------------------

 


THE RIDER TO SECURITY AGREEMENT EXECUTED BY NONBORROWER GRANTOR SHALL BE
ATTACHED TO AND MADE A PART OF THIS AGREEMENT.


2           DEFINITIONS.  The following words shall have the following meanings
when used in this Agreement. Terms not otherwise defined in this Agreement or
the Loan Agreement shall have the meanings attributed to such terms in the
Uniform Commercial Code. All references to dollar amounts shall mean amounts in
lawful money of the United States of America.


2.1                      Accounts. The word “Accounts” shall mean and includes
all presently existing and hereafter arising accounts, including without
limitation all accounts receivable, contract rights and other forms of right to
payment for monetary obligations or receivables for property sold or to be sold,
leased, licensed, assigned or otherwise disposed of, or for services rendered or
to be rendered (including without limitation all health-care-insurance
receivables) owing to Borrower, and any supporting obligations, credit
insurance, guaranties or security therefor, irrespective of whether earned by
performance.


2.2                      Agreement.  The word "Agreement" means this Commercial
Security Agreement,  as this Commercial Security Agreement may be amended or
modified from time to time, together with all exhibits and schedules attached to
this Commercial Security Agreement from time to time.


2.3                      Bank Expenses.  The words “Bank Expenses” shall mean
and includes: all reasonable costs or expenses required to be paid by Grantor
under this Agreement which are paid or advanced by Lender; taxes and insurance
premiums of every nature and kind of Borrower paid by Lender; filing, recording,
publication and search fees, appraiser fees, auditor fees and costs, and title
insurance premiums paid or incurred by Lender in connection with Lender's
transactions with Borrower; reasonable costs and expenses incurred by Lender in
collecting the Accounts (with or without suit) to correct any default or enforce
any provision of this Agreement, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, disposing of, preparing for
sale and/or advertising to sell the Collateral, whether or not a sale is
consummated; reasonable costs and expenses of suit incurred by Lender in
enforcing or defending this Agreement or any portion hereof, including, but not
limited to, expenses incurred by Lender in attempting to obtain relief from any
stay, restraining order, injunction or similar process which prohibits Lender
from exercising any of its rights or remedies; and reasonable attorneys' fees
and expenses incurred by Lender in advising, structuring, drafting, reviewing,
amending, terminating, enforcing, defending, or concerning this Agreement, or
any  portion hereof or any agreement related hereto, whether or not suit is
brought.  Bank Expenses shall include Lender's reasonable in-house legal
charges, and other legal and attorney’s fees at reasonable rates.

 
2

--------------------------------------------------------------------------------

 

2.4                      Grantor's  Books.   The words “Grantor’s Books” shall
mean and includes all of Grantor's books and records including but not limited
to minute books; ledgers; records indicating, summarizing or evidencing
Grantor's assets, (including, without limitation, the  Accounts) liabilities,
business operations or financial condition, and all information relating
thereto, computer programs; computer disk or tape files; computer printouts;
computer runs; and other computer prepared information and equipment of any
kind.


2.5                      Collateral.  The word “Collateral” means the following
described property of Grantor (except to the extent certain property of Grantor
is specifically excluded from this Collateral definition by Lender in writing,
whether now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located: All personal and fixture property of every kind
and nature including without limitation all Goods (including Inventory,
Equipment ,and any accessions thereto), Instruments (including promissory
notes), Documents, Accounts, Chattel Paper (whether tangible or electronic),
Deposit Accounts, Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing), Investment Property (including securities) and
all  Supporting Obligations and proceeds, and all General Intangibles (including
Payment Intangibles).


In addition, the term “Collateral” includes all the following, whether now owned
or hereafter acquired, whether now existing or hereafter arising, and wherever
located:


(a)        All attachments, accessions, accessories, tools, parts, supplies,
increases, and additions to and all replacements of and substitutions for any
property described above.


(b)        All products and produce of any of the property described in this
Collateral definition.


(c)        All accounts, general intangibles, instruments, rents, monies,
payments, and all other rights, arising out of a sale, lease, or other
disposition of any of the properly described in this Collateral definition.


(d)        All proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the property described in this
Collateral definition.


(e)        All records and data relating to any of the property described in
this Collateral definition, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of Grantor’s
right, title, and interest in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media.


2.6                      Debt.   The word “Debt” shall mean, as of any
applicable date of determination, all items of indebtedness, obligation or
liability of a Person, whether matured or unmatured, liquidated or unliquidated,
direct or indirect, absolute or contingent, joint or several, that should be
classified as liabilities in accordance with GAAP.  In the case of Borrower, the
term "Debt"  shall include, without limitation, the Indebtedness.


2.7                      Event of Default.  The words “Event of Default” mean
and include without limitation any of the Events of Default set forth herein, in
the Loan Agreement, or in any of the other Loan Documents.

 
3

--------------------------------------------------------------------------------

 


2.8                      General Intangibles.   The words “General
Intangibles”shall mean and includes all of Grantor’s present and future general
intangibles and other personal property (including without limitation all
payment intangibles, electronic chattel paper, contract rights, rights arising
under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, plans, diagrams, schematics, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment (including without limitation, rights to payment evidenced by chattel
paper, documents or instruments) and other rights under any royalty or licensing
agreements, infringement claims, software (including without limitation any
computer program that is embedded in goods that consist solely of the medium in
which the program is embedded), information contained on computer disks or
tapes, literature, reports, catalogs, insurance premium rebates, tax refunds,
and tax refund claims), other than goods, Accounts, Inventory, Negotiable
Collateral, and Grantor’s Books.


2.9                      Guarantor.  The word "Guarantor" means and includes
without limitation each and all of the guarantors, sureties, and accommodation
parties in connection with the Indebtedness.


2.10                    Indebtedness.  The word “Indebtedness” means the
indebtedness evidenced by the Loan Documents, including all principal and
interest and other amounts owing under the Note and any reimbursement agreements
entered into with respect to Letters of Credit, together with all other
indebtedness and costs and expenses for which Borrower is responsible under this
Agreement or under the Loan Documents.  In addition, the word “Indebtedness”
includes all other loans, advances, Letter of Credit Obligations, overdrafts,
debts, liabilities (including, without limitation, any and all amounts charged
to Borrower’s loan accounts pursuant to any agreement authorizing Lender to
charge Borrower’s loan accounts), obligations, lease payments, guaranties,
covenants and duties owing by Borrower to Lender of any kind and description
whether advanced pursuant to or evidenced by this Agreement; by any note or
other instrument; or by any other agreement between Lender and Borrower and
whether or not for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due now existing or hereafter arising, including,
without limitation, any interest, fees, expenses, costs and other amounts owed
to Lender that but for the provisions of the United States Bankruptcy Code would
have accrued after the commencement of any Insolvency Proceeding, and including,
without limitation, any debt, liability, or obligations owing from Borrower to
others which Lender may have obtained by assignment, participation, purchase or
otherwise, and further including, without limitation, all interest not paid when
due and all Bank Expenses which Borrower is required to pay or reimburse by this
Agreement, by law, or otherwise.  The word “Indebtedness” shall also include all
obligations, debts and liabilities, plus interest thereon, of Borrower to
Lender, as well as all claims by Lender against Borrower, whether existing now
or later; whether they are voluntary or involuntary, due or not due, direct or
indirect, absolute or contingent, liquidated or unliquidated; whether Borrower
may be liable individually or jointly with others; whether Borrower may be
obligated as guarantor, surety, accommodation party or otherwise; whether
recovery upon such indebtedness may be or hereafter may become barred by any
statute of limitations; and whether such indebtedness may be or hereafter may
become otherwise unenforceable.

 
4

--------------------------------------------------------------------------------

 

2.11                    Insolvency Proceeding.    The words “Insolvency
Proceeding” shall mean and includes any proceeding or case commenced by or
against Borrower or Grantor, or any guarantor of the Indebtedness, or any of
Grantor’s account debtors, under any provisions of the United States Bankruptcy
Code, as amended, or any other bankruptcy or insolvency law, including, but not
limited to assignments for the benefit of creditors, formal or informal
moratoriums, composition or extensions with some or all creditors, any
proceeding seeking a reorganization, arrangement or any other relief under the
United States Bankruptcy Code, as amended, or any other bankruptcy or insolvency
law.


2.12                    Inventory.   The word “Inventory” shall mean and
includes all present and future inventory in which Grantor has any interest,
including, but not limited to, goods held by Grantor for sale or lease or to be
furnished under a contract of service and all of Grantor’s present and future
raw materials, work in process, finished goods (including without limitation any
computer program embedded in any of the foregoing goods and any supporting
information provided in connection therewith that (i) is associated with the
goods in such a manner that the program customarily is considered part of the
goods or that (ii) by becoming the owner of the goods, a person acquires a right
to use the program in connection with the goods), together with any advertising
materials and packing and shipping materials, wherever located and any documents
of title representing any of the above, and any equipment, fixtures or other
property used in the storing, moving, preserving, identifying, accounting for
and shipping or preparing for the shipping of  inventory, and  any  and  all
other items hereafter acquired by Grantor by way of substitution, replacement,
return, repossession or otherwise, and all additions and accessions thereto, and
the resulting product or mass, and any documents of title respecting any of the
above.


2.13                    Letter of Credit Obligations. The words “Letter of
Credit Obligations” shall mean, as of any applicable date of determination, the
sum of the undrawn amount of any letter(s) of credit issued by Lender upon the
application of and/or for the account of Grantor, plus any unpaid reimbursement
obligations owing by Grantor to Lender in respect of any such letter(s) of
credit.


2.14                    Negotiable Collateral. The words “Negotiable Collateral”
shall mean and include all of Grantor's present and future letters of credit,
advises of credit, letter-of-credit rights, certificates of deposit, notes,
drafts, money, documents (including without limitation all negotiable
documents), instruments (including without limitation all promissory notes),
tangible chattel paper or any other similar property.


2.15                    Person or person.   The word “Person” or “person” shall
mean and includes any individual, corporation, partnership, joint
venture,  firm, association, trust, unincorporated association, joint stock
company, government, municipality, political subdivision or agency or other
entity.


3           OBLIGATIONS OF GRANTOR.  Grantor warrants and covenants to Lender as
follows:


3.1                      Perfection Of Security Interest.  Grantor agrees to
execute such financing statements and to take whatever other actions, including
but not limited to delivery of documents of title and warehouse receipts, that
are reasonably requested by Lender to perfect and continue Lender’s security
interest in the Collateral. Upon request of Lender, Grantor will deliver to
Lender any and all of the documents evidencing or constituting the Collateral,
and Grantor will note Lender’s interest upon any and all chattel paper if not
delivered to Lender for possession by Lender. Grantor hereby appoints Lender as
its attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) for the purpose of executing any documents necessary to perfect or
to continue the security interest granted in this Agreement. Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Grantor will reimburse Lender for
all reasonable expenses for the perfection and the continuation of the
perfection of Lenders security interest in the Collateral. Grantor promptly will
notify Lender before any change in Grantor’s name including any change to the
assumed business names of Grantor. This is a continuing Agreement and will
continue in effect until the Indebtedness and Lender’s obligation to make
further Advances has terminated.

 
5

--------------------------------------------------------------------------------

 


3.2                      No Violation.  The execution and delivery of this
Agreement will not violate any law or agreement governing Grantor or to which
Grantor is a party, and its certificate or articles of incorporation and bylaws
do not prohibit any term or condition of this Agreement.


3.3                      Enforceability of Collateral.  To the extent the
Collateral consists of Accounts, Chattel Paper, or General Intangibles, the
Collateral is legally enforceable in accordance with its terms, is genuine, and
complies with applicable laws concerning form, content and manner of preparation
and execution, and all persons appearing to be obligated on the Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on the Collateral. At the time any Account becomes subject to a security
interest in favor of Lender, the Account shall be a good and valid Account
representing an undisputed, bona fide indebtedness incurred by the account
debtor, and in the case of accounts receivable, for merchandise held subject to
delivery instructions or theretofore shipped or delivered pursuant to a contract
of sale, or for services theretofore performed by Grantor with or for the
account debtor there shall be no setoffs or counterclaims against any such
account; and no agreement under which any deductions or discounts may be claimed
shall have been made with the account debtor except those disclosed to Lender in
writing.


3.4                      Location of the Collateral.  Grantor, upon written
request of Lender, will deliver to Lender in form reasonably satisfactory to
Lender a schedule of real properties and Collateral locations relating to
Grantor’s operations, including without limitation the following:  (a) all real
property owned or being purchased by Grantor; (b) all real property being rented
or leased by Grantor; (c) all storage facilities owned, rented, leased, or being
used by Grantor; and (d) all other properties where Collateral is or may be
located. Except in the ordinary course of its business (which shall include,
without limitation, te disposition of worn, damaged, or obsolete Equipment, and
Equipment no longer used by Grantor), Grantor shall not remove the Collateral
from its existing locations without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed.


3.5                      Removal of Collateral. Grantor shall keep the
Collateral (or to the extent the Collateral consists of intangible property such
as Accounts, the records concerning the Collateral) at Grantor’s principal place
of business, or at such other locations as such Collateral is currently located,
or as may be reasonably acceptable to Lender. Except in the ordinary course of
its business, including, without limitation, the sales of Inventory, Grantor
shall not remove, in any given calendar year, Collateral having an aggregate
value in excess of Twenty-Five Thousand Dollars ($25,000) from its existing
locations without the prior written consent of Lender which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the Collateral
consists of vehicles, or other titled property, Grantor shall not take or permit
any action which would require application for certificates of title for the
vehicles outside the State of California, without the prior written consent of
Lender which consent shall not be unreasonably withheld, conditioned or delayed.

 
6

--------------------------------------------------------------------------------

 


3.6                      Transactions Involving Collateral.  Except for
Inventory sold or Accounts collected in the ordinary course of Grantor’s
business, and as otherwise expressly provided herein, Grantor shall not sell,
offer to sell, or otherwise transfer or dispose of the Collateral in any
calendar year of an aggregate value in excess of Twenty-Five Thousand Dollars
($25,000).  While Grantor is not in default under this Agreement, Grantor may
sell Inventory, but only in the ordinary course of its business and only to
buyers who qualify as a buyer in the ordinary course of business.  A sale in the
ordinary course of Grantor’s business does not include a transfer in partial or
total satisfaction of a debt or any bulk sale. Except for Approved Prior Liens,
Grantor shall not pledge, mortgage, encumber or otherwise permit the Collateral
to be subject to any lien, security interest, encumbrance, or charge, other than
the security interest provided for in this Agreement, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed. This includes security interests even if junior in right to the
security interests granted under this Agreement. Unless waived by Lender, all
proceeds from any disposition of the Collateral not permitted hereunder, shall
be held in trust for Lender and shall not be commingled with any other funds;
provided however, this requirement shall not constitute consent by Lender to any
sale or other disposition. Upon receipt, Grantor shall immediately deliver any
such proceeds to Lender or use such proceeds to purchase replacement Collateral.


3.7                      Title.  Grantor represents and warrants to Lender that,
except for the lien of this Agreement and the Approved Prior Liens, it holds
good and marketable title to the Collateral, free and clear of all liens and
encumbrances, other than liens for taxes not yet payable. To the best of
Grantor’s knowledge, no financing statement covering any of the Collateral is on
file in any public office other than those which reflect the security interest
created by this Agreement or to which Lender has specifically consented. Grantor
shall defend Lender’s rights in the Collateral against the claims and demands of
all other persons.


3.8                      Collateral Schedules and Locations.  As often as Lender
shall require, and insofar as the Collateral consists of Accounts and General
Intangibles, Grantor shall deliver to Lender schedules of such Collateral,
including such information as Lender may require, including without limitation
names and addresses of account debtors and agings of Accounts and General
Intangibles. Insofar as the Collateral consists of Inventory, Grantor shall
deliver to Lender, as often as Lender shall require, such lists, descriptions,
and designations of such Collateral as Lender may reasonably require to identify
the nature, extent, and location of such Collateral. Such information shall be
submitted for Grantor and each of its subsidiaries or related companies.


3.9                      Maintenance and Inspection of Collateral.  Grantor
shall maintain all tangible Collateral in good condition and repair, ordinary
wear and tear and damage by casualty excluded. Grantor will not intentionally
commit or willingly permit damage to or destruction of the Collateral or any
part of the Collateral. Lender and its designated representatives and agents
shall have the right at all reasonable times to examine, inspect, and audit the
Collateral wherever located. Grantor shall immediately notify Lender of all
cases involving the return, rejection, repossession, loss or damage of or to any
Collateral in excess of Twenty-Five Thousand Dollars ($25,000) in any given
instance; of any request for credit or adjustment or of any other dispute
arising with respect to the Collateral in excess of Twenty-Five Thousand Dollars
($25,000) in any given instance; and generally of all happenings and events
materially adversely affecting the Collateral or the value or the amount of the
Collateral.

 
7

--------------------------------------------------------------------------------

 


3.10                    Taxes, Assessments and Liens.  Grantor will pay when due
all taxes, assessments and liens upon the Collateral, its use or operation, upon
this Agreement, upon any promissory note or notes evidencing the Indebtedness,
or upon any of the other Loan Documents. Grantor may withhold any such payment
or may elect to contest any lien if Grantor is in good faith conducting an
appropriate proceeding to contest the obligation to pay and so long as Lender’s
interest in the Collateral is not jeopardized in Lender’s sole opinion. If the
Collateral is subjected to a lien which is not discharged within fifteen (15)
days, Grantor shall deposit with Lender cash, a sufficient corporate surety bond
or other security satisfactory to Lender in an amount adequate to provide for
the discharge of the lien plus any interest, costs, attorneys’ fees or other
charges that are likely to accrue as a result of foreclosure or sale of the
Collateral. In any contest Grantor shall defend itself and Lender and shall
satisfy any final adverse judgment before enforcement against the Collateral.
Grantor shall name Lender as an additional obligee under any surety bond
furnished in the contest proceedings.


3.11                    Compliance With Governmental Requirements.  Grantor
shall materially comply promptly with all laws, ordinances, rules and
regulations of all governmental authorities, now or hereafter in effect,
applicable to the ownership, production, disposition, or use of the Collateral.
Grantor may contest in good faith any such law, ordinance or regulation and
withhold compliance during any proceeding, including appropriate appeals, so
long as Lender’s interest in the Collateral, in Lender’s reasonable opinion, is
not jeopardized.


3.12                    Hazardous Substances.  Grantor represents end warrants
that, the Collateral never has been, during Grantor’s ownership thereof, and
never will be so long as this Agreement remains a lien on the Collateral, except
in compliance with applicable laws, used for the generation, manufacture,
storage, transportation, treatment, disposal, release, or threatened release of
any hazardous waste or substance, as those terms are defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or Federal laws, rules, or regulations
adopted pursuant to any of the foregoing. The terms “hazardous waste” and
“hazardous substance” shall also include, without limitation, petroleum and
petroleum by-products or any fraction thereof and asbestos. The representations
and warranties contained herein are based on Grantor’s due diligence in
investigating the Collateral for hazardous wastes and substances. Grantor
hereby:  (a) releases and waives any future claims against Lender for indemnity
or contribution in the event Grantor becomes liable for cleanup or other costs
under any such laws; and (b) agrees to indemnify and hold harmless Lender
against any and all claims and losses resulting from a breach of this provision
of this Agreement. This obligation to indemnify shall survive the payment of the
Indebtedness and the satisfaction of this Agreement.

 
8

--------------------------------------------------------------------------------

 

3.13                    Maintenance of Casualty Insurance.  Grantor shall
procure and maintain all risks insurance, including without limitation fire,
theft and liability coverage, together with such other insurance as Lender may
reasonably require with respect to the Collateral, in form, amounts, coverages
and basis reasonably acceptable to Lender and issued by a company or companies
reasonably acceptable to Lender.  Grantor, upon written request of Lender, will
deliver to Lender from time to time the policies or certificates of insurance in
form reasonably satisfactory to Lender, including, to the extent generally
available, stipulations that coverages will not be cancelled or diminished
without at least ten (10) days’ prior written notice to Lender and not including
any disclaimer of the insurer’s liability for failure to give such a notice.
Each insurance policy also shall include an endorsement providing that coverage
in favor of Lender will not be impaired in any way by any act, omission or
default of Grantor or any other person. In connection with all policies covering
assets in which Lender holds or is offered a security interest, Grantor will
provide Lender with such loss payable or other endorsements as Lender may
reasonably require.  If Grantor at any time fails to obtain or maintain any
insurance as required under this Agreement, Lender may (but shall not be
obligated to) obtain such insurance as Lender deems appropriate, including if it
so chooses “single interest insurance,” which will cover only Lender’s interest
in the Collateral.


3.14                    Application of Insurance Proceeds.  Grantor shall
promptly notify Lender of any loss or damage to the Collateral in excess of
Twenty-Five Thousand Dollars ($25,000) in the aggregate during any given
calendar year.  Lender may make proof of loss if Grantor fails to do so within
fifteen (15) days of the casualty.  All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral. If Lender consents to repair or replacement of the damaged or
destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay
or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration.  If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor.   Any proceeds which
have not been disbursed within nine (9) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.


3.15                    Insurance Reserves.  From and after the occurrence of an
Event of Default continuing beyond any applicable Cure Period, Lender may
require Grantor to maintain with Lender reserves for payment of insurance
premiums, which reserves shall be created by monthly payments from Grantor of a
sum estimated by Lender to be sufficient to produce, at least fifteen (15) days
before the premium due date, amounts equal to the insurance premiums to be paid.
If fifteen (15) days before payment is due, the reserve funds are insufficient,
Grantor shall upon written demand pay any deficiency to Lender. The reserve
funds shall be held by Lender as a general deposit and shall constitute a
non-interest-bearing account which Lender may satisfy by payment of the
insurance premiums required to be paid by Grantor as they become due. Lender
does not hold the reserve funds in trust for Grantor, and Lender is not the
agent of Grantor for payment of the insurance premiums required to be paid by
Grantor. The responsibility for the payment of premiums shall remain Grantor’s
sole responsibility.


3.16                    Insurance Reports.  Grantor, upon written request of
Lender, shall furnish to Lender reports on each existing policy of insurance
showing such information as Lender may reasonably request including the
following:  (a) the name of the insurer; (b) the risks insured; (c) the amount
of the policy; (d) the property insured; (e) the then current value on the basis
of which insurance has been obtained and the manner of determining that value;
(f) the expiration date of the policy; and (g) confirmation of Lender named as
Loss Payee. In addition, Grantor shall upon request by Lender (however not more
often than annually) have an independent appraiser reasonably satisfactory to
Lender determine, as applicable, the cash value or replacement cost of the
Collateral.

 
9

--------------------------------------------------------------------------------

 


4           GRANTOR’S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS.   Until the
exercise by Lender of its remedies upon the occurrence of an Event of Default
which continues beyond any applicable Cure Period,  and except as otherwise
provided below with respect to Accounts, Grantor may have possession of the
tangible personal property and beneficial use of all the Collateral and may use
it in any lawful manner not inconsistent with this Agreement or the Loan
Documents, provided that Grantor’s right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by Lender is
required by law to perfect Lender’s security interest in such Collateral. Until
otherwise notified by Lender in writing, Grantor may collect any of the
Collateral consisting of Accounts.  At any time after giving Grantor written
notice of an Event of Default, Lender may exercise its rights to collect the
Accounts and to notify account debtors to make payments directly to Lender for
application to the Indebtedness. If Lender at any time has possession of any
Collateral, whether before or after an Event of Default, Lender shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral if Lender takes such action for that purpose as Grantor shall request
or as Lender, in Lender’s sole discretion, shall deem appropriate under the
circumstances, but failure to honor any request by Grantor shall not of itself
be deemed to be a failure to exercise reasonable care. Lender shall not be
required to take any steps necessary to preserve any rights in the Collateral
against prior parties, nor to protect, preserve or maintain any security
interest given to secure the Indebtedness.


5           EXPENDITURES BY LENDER.  If not discharged or paid when due, Lender
may (but shall not be obligated to) discharge or pay any amounts required to be
discharged or paid by Grantor under this Agreement, including without limitation
all taxes, liens, security interests, encumbrances, and other claims, at any
time levied or placed on the Collateral.  Lender also may (but shall not be
obligated to) pay all costs for insuring, maintaining and preserving the
Collateral. All such expenditures incurred or paid by Lender for such purposes
will then bear interest at the highest rate allowable under the Notes from the
date incurred or paid by Lender to the date of repayment by Grantor.  All such
expenses shall become a part of the Indebtedness and, at Lender’s option,
will:  (a) be payable on demand; (b) be added to the balance of the Notes and be
apportioned among and be payable with any installment payments to become due
during either:  (i) the term of any applicable insurance policy; or (ii) the
remaining term of the  Notes; or (c) be treated as a balloon payment which will
be due and payable at the maturity of the Notes.  This Agreement also will
secure payment of these amounts.  Such right shall be in addition to all other
rights and remedies to which Lender may be entitled upon the occurrence of an
Event of Default.


6           EVENTS OF DEFAULT. Each of the following shall constitute an Event
of Default under this Agreement, to the extent not cured during any applicable
Cure Period:


6.1                      Default on Indebtedness.  Failure of Borrowers to make
any payment when due on the Indebtedness, or to comply with or to perform any
other term, obligation, covenant, or condition contained in this Agreement, the
Loan Agreement, or in any of the other Loan Documents.


6.2                      Default in Favor of Third Parties.  Borrowers, or any
one of them defaults under any loan, extension of credit, security agreement,
purchase or sales agreement, or any other agreement, in favor of any other
creditor or person that may materially affect Borrower or Borrower’s ability to
repay the Loans or perform their respective obligations under this Agreement,
the Loan Agreement, or any of the other Loan Documents.

 
10

--------------------------------------------------------------------------------

 


6.3                      False Statements.  Any warranty, representation or
statement made or furnished to Lender by or on behalf of Borrowers under this
Agreement, the Loan Agreement or any of the other Loan Documents is false or
misleading in any material respect, either now or at the time made or furnished.


6.4                      Defective Collateralization.  This Agreement, the Loan
Agreement or any of the other Loan Documents ceases to be in full force and
effect (including failure of any collateral documents to create a valid and
perfected first priority security interest or lien, subject only to the Approved
Prior Liens) at any time and for any reason.


6.5                      Insolvency. The dissolution or termination of any
Borrower’s existence as a going business, the insolvency of any Borrower, the
appointment of a receiver for any part of any Borrower’s property, any
assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against any Borrower.


6.6                      Creditor or Forfeiture Proceedings. Commencement of
foreclosure or forfeiture proceedings, whether by judicial proceeding,
self-help, repossession or any other method, by any creditor of Borrowers or by
any governmental agency against the Collateral or any other collateral securing
the Indebtedness. This includes a garnishment of any of Borrowers’ deposit
accounts with Lender.


6.7                      Adverse Change.   A material adverse change occurs (i)
in Borrower or any Subsidiary’s financial condition, or (ii) with respect to
Borrower or any Subsidiary which could reasonably be expected to result in the
material impairment of prospect of payment or performance of the Loans.


6.8                      Insecurity.  Lender, in good faith, deems itself
insecure.


6.9                      Events Affecting Guarantor.  Any of the preceding
events occurs with respect to any Guarantor of any of the Indebtedness or such
Guarantor dies or becomes incompetent.


7           RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under
this Agreement, at any time thereafter, Lender shall have all the rights of a
secured party under the California Uniform Commercial Code.  In addition and
without limitation, Lender may exercise any one or more of the following rights
and remedies:


7.1                      Accelerate Indebtedness.  Lender may declare the entire
Indebtedness, including any prepayment penalties provided for in the Loan
Documents, immediately due and payable, without notice.


7.2                      Assemble Collateral. Lender may require Grantor to
deliver to Lender all or any portion of the Collateral and any and all
certificates of title and other documents relating to the Collateral.  Lender
may require Grantor to assemble the Collateral and make it available to Lender
at a place to be designated by Lender.  Lender also shall have full power to
enter upon the property of Grantor to take possession of and remove the
Collateral.  If the Collateral contains other goods not covered by this
Agreement at the time of repossession, Grantor agrees Lender may take such other
goods, provided that Lender makes reasonable efforts to return them to Grantor
after repossession.

 
11

--------------------------------------------------------------------------------

 


7.3                      Sell the Collateral.  Lender shall have full power to
sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof
in its own name or that of Grantor.  Lender may sell the Collateral at public
auction or private sale. Unless the Collateral threatens to decline speedily in
value or is of a type customarily sold on a recognized market, Lender will give
Grantor such notice as may be required by applicable law of the time after which
any private sale or any other intended disposition of the Collateral is to be
made.  All expenses relating to the disposition of the Collateral, including
without limitation the expenses of retaking, holding, insuring, preparing for
sale and selling the Collateral, shall become a part of the Indebtedness secured
by this Agreement and shall be payable on demand, with interest at the highest
rate allowable under the Notes from date of expenditure until repaid.


7.4                      Appoint Receiver.  To the extent permitted by
applicable law, Lender shall have the following rights and remedies regarding
the appointment of a receiver:  (a) Lender may have a receiver appointed as a
matter of right to enforce any of the remedies provided herein; (b) the receiver
may be an employee of Lender and may serve without bond; and (c) all fees of the
receiver and his or her attorney shall become part of the Indebtedness secured
by this Agreement and shall be payable on demand, with interest at the highest
rate allowable under the Notes from date of expenditure until repaid.


7.5                      Collect Revenues, Apply Accounts.  Lender, either
itself or through a receiver, may collect the payments, rents, income, and
revenues from the Collateral. Lender may at any time in its discretion transfer
any Collateral into its own name or that of its nominee and receive the
payments, rents, income, and revenues therefrom and hold the same as security
for the Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. For
these purposes, Lender may, on behalf of and in the name of Grantor, receive,
open and dispose of mail addressed to Grantor; change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments, and items pertaining to payment, shipment, or
storage of any Collateral.  To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.


7.6                      Obtain Deficiency.  If Lender chooses to sell any or
all of the Collateral, Lender may obtain a judgment against Grantor for any
deficiency remaining on the Indebtedness due to Lender after application of all
amounts received from the exercise of the rights provided in this Agreement.
Grantor shall be liable for a deficiency even if the transaction described in
this subsection is a sale of Accounts or Chattel paper.


7.7                      Other Rights and Remedies. Lender shall have all the
rights and remedies of a secured creditor under the provisions of the Uniform
Commercial Code, as may be amended from time to time. In addition, Lender shall
have and may exercise any or all other rights and remedies it may have available
at law, in equity, or otherwise.

 
12

--------------------------------------------------------------------------------

 


7.8                      Cumulative Remedies. All of Lender’s rights and
remedies, whether evidenced by this Agreement or the Guaranty or by any other
writing, shall be cumulative and may be exercised singularly or
concurrently.  Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Grantor under this Agreement, after Grantor’s failure
to perform, shall not affect Lender’s right to declare a default and to exercise
its remedies.


8           MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions
are a part of this Agreement:


8.1                      Amendments.  This Agreement, together with the Loan
Documents, constitutes the entire understanding and agreement of the parties as
to the matters set forth in this Agreement.  No alteration of or amendment to
this Agreement shall be effective unless given in writing and signed by the
party or parties sought to be charged or bound by the alteration or amendment.


8.2                      Applicable Law.  This Agreement has been delivered to
Lender and accepted by Lender in the State of California. If there is a lawsuit,
Grantor agrees upon Lenders request to submit to the jurisdiction of the courts
of Sacramento County, the State of California. This Agreement shall be governed
by and construed in accordance with the laws of the State of California.


8.3                      Notices.  All notices required to be given to Grantor
and Lender under this Agreement shall be given in writing and shall be delivered
as proscribed in Section 12.1 of the Loan Agreement.


8.4                      Attorneys’ Fees; Expenses.  Grantor agrees to pay upon
demand all of Lender’s reasonable costs and expenses, including reasonable
attorneys’ fees and Lenders legal expenses, incurred in connection with the
enforcement of this Agreement.  Lender may pay someone else to help enforce this
Agreement, and Grantor shall pay the reasonable costs and expenses of such
enforcement. Costs and expenses include Lenders reasonable attorneys’ fees and
legal expenses whether or not there is a lawsuit, including reasonable
attorneys’ fees and legal expenses for bankruptcy proceedings (and including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services. Grantor also shall pay all court
costs and such additional fees as may be directed by the court.


8.5                      Caption Headings. Caption headings in this Agreement
are for convenience purposes only and are not to be used to interpret or define
the provisions of this Agreement.


8.6                      Incorporation Recitals.   All recitals set forth in the
Recital section of this Agreement are incorporated herein and are deemed to be
true and correct as of the Effective Date.

 
13

--------------------------------------------------------------------------------

 

8.7                    Power of Attorney.  Grantor hereby appoints Lender as its
true and lawful attorney-in-fact, irrevocably, with full power of substitution
to do the following:  (a) to demand, collect, receive, receipt for, sue and
recover all sums of money or other property which may now or hereafter become
due, owing or payable from the Collateral; (b) to execute, sign and endorse any
and all claims, instruments, receipts, checks, drafts or warrants issued in
payment for the Collateral; (c) to settle or compromise any and all claims
arising under the Collateral, and, in the place and stead of Grantor, to execute
and deliver its release and settlement for the claim; and (d) to file any claim
or claims or to take any action or institute or take part in any proceedings,
either in its own name or in the name of Grantor, or otherwise, which in the
discretion of Lender may seem to be necessary or advisable.  This power is given
as security for the Indebtedness, and the authority hereby conferred is and
shall be irrevocable and shall remain in full force and effect until renounced
by Lender.  Lender agrees that this power of attorney shall not be exercised
until such time as Lender gives Grantor written notice of an Event of Default
and any applicable Cure Period has expired.


8.8                    Preference Payments. Any monies Lender pays because of an
asserted preference claim in Grantor’s bankruptcy will become a part of the
Indebtedness and, at Lender’s option, shall be payable by Grantor as provided
above in the “Expenditures By Lender” paragraph of this Agreement.


8.9                    Severability.  If a court of competent jurisdiction finds
any provision of this Agreement to be invalid or unenforceable as to any person
or circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.


8.10                  Successor Interests.  Subject to the limitations set forth
above on transfer of the Collateral, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns.


8.11                  Waiver.  Lender shall not be deemed to have waived any
rights under this Agreement unless such waiver is given in writing and signed by
Lender.  No delay or omission on the part of Lender in exercising any right
shall operate as a waiver of such right or any other right. A waiver by Lender
of a provision of this Agreement shall not prejudice or constitute a waiver of
Lenders right otherwise to demand strict compliance with that provision or any
other provision of this Agreement.  No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender’s
rights or of any of Grantor’s obligations as to any future
transactions.  Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.


8.12                  Jury Trial Waiver.


GRANTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 
14

--------------------------------------------------------------------------------

 


8.13                    Judicial Reference Provision.  In the event the Jury
Trial Waiver set forth in Section 8.12 above is not enforceable, the parties
elect to proceed under this Judicial Reference Provision.


8.13.1                               With the exception of the items specified
in Section 8.13.03, below, any controversy, dispute or claim (each, a “Claim”)
between the parties arising out of or relating to this Agreement, the
Indebtedness, or any of the Loan Documents, or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Bank Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Bank
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).


8.13.2                               The matters that shall not be subject to a
reference are the following: (i) nonjudicial foreclosure of any security
interests in real or personal property, (ii) exercise of self-help remedies
(including, without limitation, set-off), (iii) appointment of a receiver and
(iv) temporary, provisional or ancillary remedies (including, without
limitation, writs of attachment, writs of possession, temporary restraining
orders or preliminary injunctions). This reference provision does not limit the
right of any party to exercise or oppose any of the rights and remedies
described in clauses (i) and (ii) or to seek or oppose from a court of competent
jurisdiction any of the items described in clauses (iii) and (iv). The exercise
of, or opposition to, any of those items does not waive the right of any party
to a reference pursuant to this reference provision as provided herein.


8.13.3                               The referee shall be a retired judge or
justice selected by mutual written agreement of the parties. If the parties do
not agree within ten (10) days of a written request to do so by any party, then,
upon request of any party, the referee shall be selected by the Presiding Judge
of the Court (or his or her representative). A request for appointment of a
referee may be heard on an ex parte or expedited basis, and the parties agree
that irreparable harm would result if ex parte relief is not granted.  Pursuant
to CCP § 170.6, each party shall have one peremptory challenge to the referee
selected by the Presiding Judge of the Court (or his or her representative).


8.13.4                               The parties agree that time is of the
essence in conducting the reference proceedings. Accordingly, the referee shall
be requested, subject to change in the time periods specified herein for good
cause shown, to (i) set the matter for a status and trial-setting conference
within fifteen (15) days after the date of selection of the referee, (ii) if
practicable, try all issues of law or fact within one hundred twenty (120) days
after the date of the conference and (iii) report a statement of decision within
twenty (20) days after the matter has been submitted for decision.


8.13.5                               The referee will have power to expand or
limit the amount and duration of discovery.  The referee may set or extend
discovery deadlines or cutoffs for good cause, including a party’s failure to
provide requested discovery for any reason whatsoever. Unless otherwise ordered
based upon good cause shown, no party shall be entitled to “priority” in
conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

 
15

--------------------------------------------------------------------------------

 


8.13.6                               Except as expressly set forth herein, the
referee shall determine the manner in which the reference proceeding is
conducted including the time and place of hearings, the order of presentation of
evidence, and all other questions that arise with respect to the course of the
reference proceeding.  All proceedings and hearings conducted before the
referee, except for trial, shall be conducted without a court reporter, except
that when any party so requests, a court reporter will be used at any hearing
conducted before the referee, and the referee will be provided a courtesy copy
of the transcript. The party making such a request shall have the obligation to
arrange for and pay the court reporter. Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.


8.13.7                               The referee shall be required to determine
all issues in accordance with existing case law and the statutory laws of the
State of California. The rules of evidence applicable to proceedings at law in
the State of California will be applicable to the reference proceeding. The
referee shall be empowered to enter equitable as well as legal relief, enter
equitable orders that will be binding on the parties and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference.  Pursuant to CCP § 644,
such decision shall be entered by the Court as a judgment or an order in the
same manner as if the action had been tried by the Court and any such decision
will be final, binding and conclusive.  The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee.  The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.


8.13.8                               If the enabling legislation which provides
for appointment of a referee is repealed (and no successor statute is enacted),
any dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration.   The arbitration will
be conducted by a retired judge or justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time.
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.


8.13.9                               THE PARTIES RECOGNIZE AND AGREE THAT ALL
CONTROVERSIES, DISPUTES AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL
BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM
BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT,
THE INDEBTEDNESS, THE LOAN DOCUMENTS, OR THE OTHER BANK DOCUMENTS.

 
16

--------------------------------------------------------------------------------

 


8.14                    Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument, with the same effect as if all parties
had signed the same signature page. The parties authorize removal of the
signature page of this Agreement from any counterpart copy and the attachment of
all signature pages to a single counterpart copy so that the signatures of all
those signing will be physically attached to the same document.  Delivery of an
executed counterpart of this Agreement by facsimile shall be equally as
effective as delivery of an originally executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile shall also deliver an originally executed counterpart of this
Agreement, but failure to deliver an originally executed counterpart shall not
affect the validity, enforceability or binding effect of this Agreement.


GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT, AND GRANTOR AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE
DATE FIRST SET FORTH ABOVE.


GRANTOR:
BRIGHT FUTURES TECHNOLOGIES, LLC, a Nevada limited liability company
         
By:
     
Its:
 Manager
 



LENDER:
Umpqua Bank, an Oregon corporation                
By:
        
 
George Diesch, Vice President  


 
17

--------------------------------------------------------------------------------

 